Citation Nr: 0321787	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  97-05 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right hand 
condition.

2.  Entitlement to service connection for a right arm 
condition.

3.  Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from November 1972 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, and Buffalo, New York, Regional Offices (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection.

The New York, New York, RO originally had jurisdiction of the 
case and transferred jurisdiction to the Buffalo RO in July 
2000 after the appellant relocated his residence to an area 
with the Buffalo RO's jurisdiction.

A September 1995 rating decision found the appellant's claims 
not well grounded.  The appellant submitted a timely notice 
of disagreement (NOD) and requested a personal hearing.  
Pursuant to a hearing officer's decision, a May 1997 rating 
decision granted service connection for intermittent 
claudication of the right leg and evaluated it at 40 percent.  
In a June 1997 statement, the appellant withdrew his appeal 
of the right leg issue.  Therefore, the Board does not have 
jurisdiction over that issue.

A May 1998 rating decision denied service connection for 
lumbar spine degenerative disc disease.  The appellant 
submitted an April 1999 NOD.  A statement of the case (SOC) 
and supplemental SOC were issued in October 2000.  There is 
no record in the case file of the appellant having submitted 
a timely substantive appeal on the lumbar spine issue.  
Therefore, the Board does not have jurisdiction over it, and 
it will not be discussed in this remand.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date. 

The appellant filed his original claim in March 1993.  His 
case has been processed without locating his service medical 
records (SMRs).  A December 1995 referral form from the 
National Personnel Records Center (NPRC) informed the 
appellant's representative that his SMRs were loaned to VA.  
However, November 1995 and March 1996 "SMRC" Forms 34 state 
that the appellant's SMRs were not located at the VA Records 
Management Center in St. Louis, MO.  The file does not fully 
reflect what, if any, efforts were exerted to exhaustively 
search the New York, New York, RO, the RO of original 
jurisdiction of this case.

The September 1995 rating decision cites the absence of a 
current disorder as among the reasons for denying service 
connection.  The Board notes, however, that the July 1993 
neurological consult noted that a search of the neurology 
department, VA Medical Center, Albany, New York, files 
revealed that an electrodiagnosis of the appellant's right 
arm was performed in 1988, during which time the appellant 
was still in active service.  The case file reflects that the 
appellant has not received a VA medical examination of his 
right arm, right hand, and sinus, since the 1993 examination.  
The Board finds that further efforts the to assist the 
appellant with the development of his claim are indicated, 
especially in light of official correspondence from the NPRC 
that his SMRs were provided to VA.

Accordingly, the case is REMANDED for the following:

1.  The RO should undertake all 
reasonable efforts to locate the 
appellant's SMRs.  All reasonable efforts 
should, at a minimum, include exhaustive 
searches at the New York and Buffalo ROs, 
and the Albany medical center.

2.  After the above development is 
complete, arrange for  medical 
examinations at the appropriate VA 
medical facility to determine if the 
appellant manifests a current disability 
of his right arm, right leg, and sinus.  
If the examinations reveal current 
pathology, the examiners are requested to 
opine as to whether it is more likely 
than not that any current disorder(s) is 
related to the appellant's military 
service or that it is not likely.  If the 
examiner cannot render an opinion other 
than on the basis of speculation or mere 
conjecture, please state so for the 
record.  The case file should be provided 
to the examiner(s).

3.  After all development is complete, 
the RO shall again review the case file.  
If the relief sought on appeal remains 
denied, issue the appellant and his 
representative a supplemental SOC and 
return the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




